UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X

  UNITED STATES OF AMERICA,


               -against-                                               MEMORANDUM & ORDER

                                                                             18-CR-33-2(NGG)
  CONSTANTIN CHEESE,                                                                      ^      ^

                              Defendant.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       Constantin Cheese is charged in Counts Eleven and Twelve ofa Fourteen-count indictment

with attempted Hobbs Act robbery in violation of 18 U.S.C.§ 1951(Count Eleven)and knowingly

and intentionally using a firearm in furtherance of a crime of violence in violation of 18 U.S.C. §

924(c)(1)(A)(Count Twelve). The charges arise from Cheese's alleged participation in a home

invasion in Port Washington,New York. Cheese moves this court to dismiss Count Twelve ofthe

indictment on the grounds that attempted Hobbs Act robbery is not a crime of violence under

United States v. Davis, 139 S. Ct. 2319(2019).(See Def. Mot. to Dismiss Count Twelve("Mot.")

(Dkt.189); Gov't Opp'n to Mot. to Dismiss Count Twelve ("0pp.")(Dkt. 216); Def. Resp. in

Support re: Mot. to Dismiss("Reply")(Dkt. 220).) The court held oral argument on the motion on

December 19, 2019. (Dec. 19, 2019 Min. Entry (Dkt. 249).) Since that time. Cheese and the

Government have filed additional letters to bring supplemental authority to the court's attention.

(See Def. Letter re: Suppl. Auth.("Def. SuppL")(Dkt. 250); Gov't Letter re: Supp. Auth.("Gov't

Suppl.")(Dkt. 266); Def. Resp. re: Supp. Auth. ("Def. Suppl. Resp.")(Dkt. 267).) In addition,

several of Cheese's co-defendants have filed letters joining in Cheese's motion and asking the

court to expand the motion to include Counts Eight and Fourteen of the Superseding Indictment,

which similarly use attempted Hobbs Act robbery as a Section 924(c) predicate.(See Dkts. 261-


                                                1
263). Count Ten likewise relies on attempted Hobbs Act robbery as a Section 924(c) predicate,

 and the court considers all three Counts—^Eight, Ten, and Fourteen—in tandem with Cheese's

 motion to dismiss Count Twelve.

           Cheese also moves for severance under both the Federal Rules of Criminal Procedure and

the Speedy Trial Act.(See Mot.at 11.) Finally, Cheese moves,jpro se,to dismiss the indictment in

its entirety.(See Def.Pro Se Mot.to Dismiss Indictment("Pro Se Mot.")(Dkt. 153); Def. Am.Pro

 Se Mot. to Dismiss Indictment("Am.Pro Se Mot.")(Dkt. 192).) Based on the following reasons.

 Defendant's motion to dismiss Count Twelve ofthe indictment is GRANTED,and Counts Eight,

 Ten,Twelve,and Fourteen are struck as to all Defendants. Defendant's motion to sever is DENIED

 and Defendant's pro se motions to dismiss the indictment are DENIED.

I.       BACKGROUND

         Cheese is alleged to have participated in an attempted robbery of a home in Port

 Washington,New York on October 16,2017.(See Compl.(Dkt. 1).)^ The government alleges

 Cheese and co-defendants traveled to the home in question by car under the beliefthat it was a

 stash house containing both drugs and money.(Id.) Once there. Cheese and two co-defendants

 entered the home while two other co-defendants waited in the car.(Id.) While inside. Cheese and

 his co-conspirators allegedly brandished a weapon, demanded both narcotics and money, and

 restrained the individuals inside the house with zip-ties.(Id.) The plan allegedly collapsed when

 one ofthe victims freed himselffrom the zip-ties.(Id.) Cheese and his co-defendants fled the

 house.(Id.)



'The original indictment, which was filed on Januaiy 18,2017,charged only Cheese and two other co-defendants—
Samiek Hytmiah and Desmond Mnrchison.(See Original Indictment(Dkt. 17).) Murchison entered a plea of guilty
on March 29, 2019.(Mar. 29,2019 Min. Entry (Dkt. 70).) On July 11, 2019,the Government filed a Superseding
Indictment that, among other things, added charges against 16 new defendants, including a charge for racketeering
conspiracy with 12 racketeering acts against 11 of Cheese's co-defendants.{See Superseding Indictment(Dkt. 71).)
One day later, Hytmiah entered a plea ofguilty.(July 12, 2019 Min. Entry (Dkt. 168).)
II.    CHEESE'S MOTION TO DISMISS COUNT TWELVE

       Cheese moves this court to dismiss Count Twelve ofthe indictment, which charges

Cheese and four of his co-defendants with possession and brandishing of a firearm in furtherance

of a "crime of violence" in violation of Section 924(c). 18 U.S.C. § 924(c)(1)(A). Because the

reasoning underlying the Supreme Court's decision in United States v. Davis, 139 S. Ct. 2319

(2019)precludes the Government from charging attempted Hobbs Act robbery as a predicate for

a Section 924(c) violation, the court grants Cheese's motion.

       A.     Legal Standard

       Section 924(c) defines a "crime of violence" as a felony that:

              (A) has as an element the use, attempted use, or threatened use of
              physical force against the person or property of another, or

              (B)that by its nature, involves a substantial risk that physical force
              against the person or property of another may be used in the course
              of committing the offense.

18 U.S.C. § 924(c)(3). In Davis,the Supreme Court held that Subsection B ("the Residual

Clause") was unconstitutionally vague. 139 S. Ct. at 2336. As a result, a "crime of violence"

under Section 924(c) must satisfy Subsection(A)such that the crime "has as an element the use,

attempted use, or threatened use of physical force." 18 U.S.C. § 924(c)(3)(A)("the Elements

Clause").

        The question before the court is whether attempted Hobbs Act robbery satisfies the

Elements Clause. To answer that question,the court uses the "categorical approach." See United

States V. Hill, 890 F.3d 51, 55(2d Cir. 2018), cert, denied, 139 S. Ct. 844(2019)(applying the

categorical approach to Hobbs Act robbery). The categorical approach "involves two steps: first

[the court] identif[ies] the elements ofthe predicate conviction by determining the minimum

criminal conduct a defendant must commit to be convicted; second,[the court] determine[s]
whether that minimum criminal conduct has as an element the use, attempted use, or threatened

use of physical force." United States v. Moore,916 F.3d 231, 240(2d Cir. 2019). Determining

the minimal conduct necessary for conviction,"requires more than the application oflegal

imagination to the statute's language." Hill, 890 F.3d at 51 (quoting Gonzales v. Duenas-Alvarez,

549 U.S. 183, 193(2007)(alterations adopted))."To show that a particular reading ofthe statute

is realistic, a defendant must at least point to his own case or other cases in which the courts in

fact did apply the statute in the manner for which he argues." Id. (intemal quotation marks

omitted)(alterations adopted).

       The elements of attempt are straightforward: a defendant must(a) have the intent to

commit the object crime and(b)engage in conduct amounting to a substantial step towards its

commission. See United States v. Yousef, 327 F.3d 56,134(2d Cir. 2003)."[A]'substantial step'

must be something more than mere preparation, yet may be less than the last act necessary before

the actual commission ofthe substantive crime." United States v. Farhane,634 F.3d 127,147

(2d Cir. 2011)(quoting United States v. Manley,632 F.2d 978,987(2d Cir. 1980)(intemal

quotation marks omitted)).

       B.      Discussion


       The Government argues that attempted Hobbs Act robbery is a crime of violence

"because it requires proof ofintent to commit all the elements ofthe completed crime, Hobbs

Act robbery, which constitutes a crime of violence under the Elements Clause."(Gov't Suppl. at

1-2). While at least one Circuit has adopted the Government's reasoning,see United States v.

Ingram,No. 19-1403,2020 WL 253380,at *3(7th Cir. Jan. 17,2020),the Second Circuit has

not decided the issue, and district courts in this circuit to consider the issue have reached

conflicting results. Compare United States v. Jefferys, No. 18-CR-359(KAM),2019 WL
5103822(E.D.N.Y. Oct. 11, 2019)("[T]he Second Circuit has...indicated that where a

substantive offense is a crime of violence under 924(c), an attempt to commit that offense

similarly qualifies under the elements clause."(citations omitted)); and Crowder v. United

States, No. 16-CV-4403(CM),2019 WL 6170417(S.D.N.Y. Nov. 20, 2019)("[A] defendant

who takes a 'substantial step' toward committing an inherently violent offense—such as Hobbs

Act robbery—^has at least 'attempted' or 'threatened' the use offorce within the meaning of

[Section 924(c)]."; with United States v. Tucker, No. 18-CR-Ol 19(SJ), 2020 WL 93951, at *18-

19(E.D.N.Y. Jan. 8,2020)("[GJiven the broad spectrum of attempt liability, the elements of

attempt to commit robbery could clearly be met without any use, attempted use, or threatened

use of violence."(citations and internal quotations omitted)); and Lofton v. United States, No.

04-CR-06063(MAT),2020 WL 362348, at *9(W.D.N.Y. Jan. 22,2020)("[Bjecause attempted

Hobbs Act robbery does not categorically entail the use, threatened use, or attempted use of

force...it is not a crime of violence.")(citations omitted)).

       The court declines to adopt the Government's reasoning. The Government's argument

collapses the distinction between acts constituting an underlying offense and acts constituting an

attempt ofthe underlying offense, which does not square with the Supreme Court's decision in

Davis. Under Davis,the categorical analysis requires examination ofthe "minimal criminal

conduct necessary for conviction imder a particular statute." United States v. Hendricks,921

F.3d 320,327(2d Cir. 2019). And, as the Defendant notes(Mot. at 8-9), one can take a

"substantial step" towards committing attempted Hobbs Act robbery without "the use, attempted

use, or threatened use" ofphysical force. See, e.g.. United States v. Gonzalez,441 F. App'x 31,

26(2d Cir. 2011)(summary order)(finding evidence sufficient to convict defendants of

attempted Hobbs Act robbery where "[Djefendants' recormoitering at the scene ofthe
contemplated crime while in possession of paraphemalia which, under the circumstances, could

serve no lawful purpose (including a real firearm, a starter pistol, and ski masks)constitute[d] a

substantial step, and amply corroborate[d] their criminal purpose")(citing United States v.

Jackson, 560 F.2d 112, 120-21 (2d Cir. 1977)); United States v. Wrobel, 841 F.3d 450,453-55

(7th Cir. 2016)(upholding attempted Hobbs Act robbery conviction where defendants planned

robbery,traveled across state lines for purpose ofrobbing a diamond merchant, but were stopped

by law enforcement before the robbery was committed with hooded sweatshirts, a black hat,

three pairs of gloves, and a pry bar). Because a defendant who takes a substantial step in

furtherance of Hobbs Act robbery can do so without the use, threatened use, or attempted use of

force, attempted Hobbs Act robbery caimot be a crime of violence under the categorical analysis.

See Tucker,2020 WL 93951 at *18-19.

       This holding logically follows from the Second Circuit's decision in Barrett that

conspiracy to commit Hobbs Act robbery is not a crime of violence under Section 924(c). The

Government objects, arguing that the difference between conspiracy and attempt is that, unlike

conspiracy, when a defendant attempts to commit Hobbs Act robbery, he intends to use,threaten

to use, or attempt to use force.(0pp. at 20; Gov't Suppl. at 1). Yet, a defendant can be convicted

ofconspiracy or attempt without using or attempting to use force, even if he would have used (or

attempted to use)force had he completed the commission ofthe offense. See Barrett, 937 F.3d at

128 (noting that there was no doubt that the conspiracy planned by Barrett and his co-

conspirators—le.,the acts Barrett and his co-conspirators intended to do—^was "violent, even

murderous"); Wrobel, 841 F.3d at 455 (evidence that defendants "planned and intended" to

forcibly rob victim was sufficient to support conviction for attempted Hobbs Act robbery).
        The Government argues that the Seventh Circuit's recent decision in Ingram "refutes the

defendant's argument that there is no distinction between conspiracy to commit Hobbs Act

robbery and attempt to commit Hobbs Act robbery."(Gov't Suppl. at 1). To the contrary,Ingram

merely repeats the logic that where the underlying crime is a crime of violence, an attempt to

commit that crime must also be a crime of violence, because such an attempt "requires proof of

intent to commit all elements ofthe complete crime." 2020 WL 253380, at *3. And, as discussed

above, this rule fails to meaningfully grapple with the categorical approach. As Judge Jill Pryor

on the Eleventh Circuit previously explained:

               We can easily imagine that a person may engage in an overt act—^in
               the case of robbery, for example, overt acts might include renting a
               getaway van, parking the van a block from the bank, and
               approaching the bank's door before being thwarted—^without
               having used,attempted to use, or threatened to use force. Would this
               would-be robber have intended to use, attempt to use, or threaten to
               use force? Sure. Would he necessarily have attempted to use force?
               No.

United States v. St. Hubert,918 F.3d 1174,1212(11th Cir. 2019)(J. Pryor, dissenting from

denial ofrehearing en banc).

       Finally, the Government contends that the Elements Clause defines a crime of violence as

one that "has as an element... attempted use ... ofphysical force." See Govt. 0pp. at 20

(quoting 18 U.S.C. § 924(c)(3)(A));see also Simmons v. United States, No.08-CR-1133(AKH),

2019 WL 6051443 at *4(S.D.N.Y. Nov. 15, 2019)("Section 924(c)expressly includes

'attempted use' offorce in its definition."). However,the fact that the Elements Clause includes

the words "attempted use" offorce does not change the fact that nothing requires the

Government to prove that a defendant actually attempted to use force (through his conduct, not

merely his intention)to convict that defendant of attempted Hobbs Act robbery. To the contrary,

there is "minimum criminal conduct" that would suffice for such a conviction that does not
merely his intention) to convict that defendant of attempted Hobbs Act robbery. To the contrary,

there is "minimum criminal conduct" that would suffice for such a conviction that does not

involve the "use, attempted use, or threatened use" offorce. See Lofton, 2020 WL 362348, at *8

(discussing cases in which sufficient evidence existed for attempted Hobbs Act robbery in the

absence of"the use, attempted use, or threatened use" of physical force).

       Ultimately, the Government's position is at odds with the principle outlined in Davis that

inchoate crimes—such as conspiracy or attempt—cannot be crimes of violence under the

Elements Clause because they do not require as an element ofthe offense the use, attempted use,

or threatened used of force. Accordingly, Cheese's motion to dismiss Count Twelve is granted,

and Counts Eight, Ten, Twelve, and Fourteen are dismissed as to all Defendants,

m.     CHEESE'S MOTION TO SEVER

       Cheese also moves for severance under Rule 8(b), or, in the alternative. Rule 14, ofthe

Federal Rules of Criminal Procedure.


       A.      Legal Standard

       Rule 8 ofthe Federal Rules of Criminal Procedure governs the joinder of multiple counts

and multiple defendants in a single indictment. Under Rule 8(b), multiple defendants who

allegedly "participated in the same act or transaction, or in the same series of acts or transactions,

constituting an offense or offenses" may be charged in a single indictment. Fed. R. Crim. P. 8(b).

Furthermore,the "defendants may be charged in one or more counts together or separately," and

"[a]ll defendants need not be charged in each count." Id. Rule 8(b) does not require a common

goal or conspiracy, but rather "requires only that the counts be connected by common facts or

participants or that they arise out ofa common plan or scheme." United States v. Ferrarini,9 F.

Supp 2d. 284,292(S.D.N.Y. 1998)(citing United States v. Attanasio, 870 F.2d 809, 815(2d Cir.



                                                  8
1989)); see also United States v. Rittweger, 524 F.3d 171, 111(2d Cir. 2008)("[W]e apply ... a

'commonsense rule' to decide whether, in light of the factual overlap among charges,joint

proceedings would produce sufficient efficiencies such thatjoinder is proper notwithstanding the

possibility of prejudice to either or both the defendants resulting from joinder.")(citations

omitted). And as the Supreme Court has observed,"[tjhere is a preference in the federal system

for joint trials of defendants who are indicted together." Zafiro v. United States^ 506 U.S. 534,

537(1993); see also id. ("Joint trials ... promote efficiency and serve the interests ofjustice by

avoiding the scandal and inequity ofinconsistent verdicts."(quoting Richardson v. Marsh,481

U.S. 200,209(1987)(internal quotation marks omitted))).

        Under Rule 14 ofthe Federal Rules of Criminal Procedure, however, if"consolidation for

trial appears to prejudice a defendant...the court may order separate trials of counts, sever the

defendants' trials, or provide any other relief thatjustice requires." Fed. R. Crim. P. 14(a)."In

order to succeed on a motion for severance, a defendant must show that the prejudice jfrom a

joint trial is sufficiently severe to outweigh the judicial economy that would be realized by

avoiding multiple lengthy trials." United States v. Defreitas, 701 F. Supp. 2d 309, 316(E.D.N.Y.

2010)(quoting United States v. Walker, 142 F.3d 103, 110(2d Cir. 1998)(internal quotation

marks omitted))); see also United States v. Cardascia, 951 F.2d 474, 482-83(2d Cir. 1991)

(noting that the risk ofprejudice is generally outweighed by concerns about judicial economy,

the risk of inconsistent verdicts, and the favorable position that later-tried defendants obtain from

familiarity with prosecution strategy). Thus, defendants seeking severance must show "not

simply some prejudice, but substantial prejudice." United States v. Sampson,385 F.3d 183,190

(2d Cir. 2004)(quoting United States v. Werner,620 F.2d 922,928(2d Cir. 1980)(internal

quotation marks omitted)); see also Walker, 142 F.3d at 110(describing defendants' burden as
"heavy"). The decision regarding whether to sever the defendants' trial is a matter committed to

the "sound discretion" ofthe district court and is "virtually unreviewable." United States v.

James,712 F.3d 79,104(2d Cir. 2013)(citation omitted).

        B.      Discussion


        Joinder of Cheese with the other defendants in this case was proper under Rule 8. While

it is true that Cheese did not participate in any additional robberies for which his co-defendants

have been indicted, the robbery Cheese is alleged to have been involved with and the other

robberies enumerated in the indictment plainly are "unified by some substantial identity offacts

or participants, or arise out ofa common plan or scheme." Rittweger, 524 F.3d at 177. Namely,

all the robberies charged in the indictment are "home invasion robberies of either purported drug

stash houses or jewelry store owners where co-conspirators brandished firearms and caused

physical injury to victims."(0pp. at 11.) Therefore,joinder under Rule 8(b) was proper.

        Cheese argues, however,that the court should nonetheless sever his trial under Rule 14

because of the risk of substantial spillover prejudice.(See Mot. at 13.) According to Cheese, a

joint trial would result in "significant amounts of evidence admitted against [Cheese's] new co-

defendants that would otherwise be inadmissible against Mr. Cheese."(Id. at 14). Such evidence

might include information about the Bloods street gang (of which many of Cheese's co-

defendants are alleged to have been members)and the other eleven robberies "svith which Mr.

Cheese has not been charged.(Id.)

        Yet, courts have long held that "the fact that evidence may be admissible against one

defendant but not another does not necessarily require a severance." Spinelli, 352 F.3d at 56

(quoting United States v. Carson, 702 F.3d 351,367(2d Cir. 1983)(internal quotation marks

omitted)). In addition, to the extent a risk of spillover prejudice exists, the court is confident that



                                                  10
an explicit limiting instruction to the jury will "cure any risk of prejudice." Zqfiro, 506 U.S. at

539;see also Rittweger, 524 F. 3d at 179(finding no prejudice where "the district court gave

limiting instructions throughout the trial explaining when evidence could not be considered

against a particular defendant, and the jury charge carefully explained that the jurors must

consider the case against each defendant separately"); United States v. Diaz, 176 F.3d 52, 104

(2d Cir. 1999)("[E]ven when the risk of prejudice is high, measures ... such as limiting

instructions, often will suffice to cure any risk of prejudice"(internal quotations omitted)). The

court therefore declines Cheese's invitation to sever his trial.

        C.     Motion to Sever- Speedy Trial Act

        Cheese next argues that severance is warranted because any delay in his trial after the

court decides the instant motions would be unreasonable under the Speedy Trial Act, 18 U.S.C. §

3161.


               1.      Legal Background

        The Speedy Trial Act(the "Act") provides detailed time limits within which prosecutors

must bring a criminal case to trial. The Act"requires that a defendant's trial begin within seventy

days of his indictment or his first appearance before a judicial officer, whichever is later." United

States V. Holley, 813 F.3d 117,120(2d Cir. 2016)(citing 18 U.S.C. § 3161(c)(1)). The Act,

however, sets forth certain periods of delay that "shall be excluded" fi^om the seventy-day speedy

trial clock,including "[a] reasonable period of delay when the defendant is joined for trial with a

co-defendant as to whom the time for trial has not run and no motion for severance has been

granted." 18 U.S.C. § 3161(h)(6).

        The Second Circuit has held that in the absence of severance, any excludable delay as to

one defendant applies to all co-defendants, such that the case is governed by a single speedy trial



                                                 11
clock. See United States v. Pena,793 F.2d 486,489(2d Cir. 1986)("[D]elay attributable to any

one defendant is charged against the single clock, thus making the delay applicable to all

defendants.")(citing United States v. Piteo, 726 F.2d 50,52(2d Cir. 1983))). A claim of

unreasonable speedy trial delay attributable to co-defendants under § 3161(h)(6)is considered in

light ofthe congressional intent"to make sure that [the Act] does not alter the present rules on

severance of codefendants by forcing the Government to prosecute the first defendant separately

or to be subject to a speedy trial dismissal motion under Section 3161."Pena,793 F.2d at 489

(citing S. Rep. No. 1021, 93d Cong., 2d Sess. 38 (1974)); see also United States v. Stone, No.05-

CR-401 (ILG),2006 WL 436012, at *6(E.D.N.Y. Feb. 22, 2006).

       Given the court's denial of Cheese's motion to sever,the court considers whether the

delay attributable to Cheese's co-defendants is reasonable. Cheese argues that he has thus far

waited 19 months for his case to be brought to trial, and that any further delay after the court

decides the instant motions to set a trial date would not be reasonable. {See Mem. at 17.)

However,at no time between the Original Indictment and the filing ofthe instant motions has

Cheese asked for a trial date, and he has consented to every request for exclusion oftime under

the Act(for, inter alia, discovery proceedings, plea negotiations, and motion practice) until

January 23, 2020. The court thus finds that, barring an unforeseen change in circumstances, any

delay between January 23, 2020—^the date at which any relevant delay for speedy trial purposes

would begin—^and a date that would accommodate a joint trial with Cheese's co-defendants is

reasonable and justified in light ofthe complexity ofthe case and the joinder of defendants. See

United States v. Minaya, 395 F. Supp. 2d 28, 41 (S.D.N.Y. 2005)(denying motion to sever and

noting that "[i]n any multi-defendant case... it is almost inevitable that the period of pre-trial




                                                 12
detention will be longer than in an action involving only one defendant"). Therefore, Cheese's

motion to sever is denied.

XV.     CHEESE'S PRO SE MOTIONS TO DISMISS THE INDICTMENT

        Cheese has also filed pro se motions seeking to dismiss the Superseding Indictment.(See

Def. Pro Se Mot;& Am.DefPro Se Mot.)

       The court has reviewed Cheese's pro se filings and finds that they are without merit.

Cheese contends that the Government's decision to drop the Hobbs Act robbery conspiracy

charge in the Superseding Indictment and include the attempted Hobbs Act robbery charge

unduly influenced the grand jury. As the Goverrmient notes, however,it is well established that

"the decision whether or not to prosecute, and what charge to file or being before a grand jury,

generally rests entirely in [the prosecutor's] discretion." 0pp. at 21 (quoting Bordenkircher v.

Hayes,434 U.S. 357,364(1978)). Cheese's motions fail to demonstrate how the Government's

decision to drop the conspiracy charge actually prejudiced him. Cheese argues that leaving out

the "critical Hobbs Act [CJonspiracy [charge][deprives him of] the benefit of[sic] newly

decided Supreme Court's [Davis] case."(Pro Se Mot. at 1.) Yet,Davis only speaks to what

crimes can serve as predicates for § 924(c), it does not preclude the indictment either for

conspiracy or attempt to commit Hobbs Act robbery. Cheese also asserts that the court should

either dismiss the indictment or conduct in camera review ofthe grand jury minutes because

there "exists grave doubt whether the decision to indict was free fi"om substantial influence of

this false information."(Am.Pro Se Mot.). Again, however. Cheese fails to show how the

Government erred in its legal instructions to the grand jury. See United States v. Forde, 740 F.

Supp. 2d 406,414(S.D.N.Y. 2010)("Mere speculation that... the Government may have




                                                13
improperly instructed the grand jury...falls far short ofthe showing to overcome the

presumption of secrecy."(citations omitted)). Accordingly, Cheese's pro se motions are denied.

V.     CONCLUSION


       For the foregoing reasons. Cheese's(Dkt. 189) Motion to Dismiss Count Twelve ofthe

Superseding Indictment and Motion to Sever is GRANTED IN PART and DENIED IN PART.

Cheese's Motion to Dismiss Coimt Twelve is GRANTED,and Count Twelve is DISMISSED as

to all Defendants. Because Counts Eight, Ten, and Fourteen suffer the same constitutional

infirmity as Count Twelve, they are likewise DISMISSED as to all Defendants. Cheese's(Dkts.

67; 192)pro se Motions to Dismiss the Indictment are DENIED.



       SO ORDERED.
                                                                   s/Nicholas G. Garaufis

Dated: Brooklyn,New York                                          MCHOLAS G. GARAUFI^
       February|^2020                                             United States District Judge




                                              14
